Case 7:21-cv-00042-TTC-RSB Document 3 Filed 01/27/21 Page 1 of 2 Pageid#: 8




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

LINDSEY A. WILSON,                               )
                                                 )        Civil Action No. 7:21cv00042
        Plaintiff,                               )
                                                 )
v.                                               )        MEMORANDUM OPINION
                                                 )
MICHAEL J. MCPHEETERS,                           )        By:     Hon. Thomas T. Cullen
                                                 )                United States District Judge
        Defendant.                               )


        Plaintiff Lindsey A. Wilson, an inmate proceeding pro se, filed this civil action under 42

U.S.C. § 1983, against his criminal defense attorney. Wilson seeks leave to proceed in forma

pauperis with this action. Having reviewed Wilson’s complaint, the court grants his request to

proceed in forma pauperis but concludes that Wilson fails to state a cognizable § 1983 claim

against the defendant. Therefore, the court will dismiss Wilson’s complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

        Wilson alleges that his criminal defense attorney provided ineffective assistance of

counsel by causing Wilson’s criminal charge of unlawful wounding to be changed to second

degree murder,1 failing to advise Wilson of an alleged plea offer from the Commonwealth,

failing to inform Wilson about a witness for the Commonwealth, and sharing “private and

sensitive information concerning [his] case” with the witness. Wilson argues that his defense

attorney’s actions has put him “in danger of losing years of [his] life” as well as “stress and

hardship.”


1The court notes that, pursuant to state court records found online, Wilson pled guilty to an amended charge
of voluntary manslaughter in the Danville Circuit Court on January 12, 2021. See Virginia Courts Case
Information, Circuit Court Case Information, http://ewsocis1.courts.state.va.us/CJISWeb/circuit.jsp (last
visited Jan. 26, 2021).
Case 7:21-cv-00042-TTC-RSB Document 3 Filed 01/27/21 Page 2 of 2 Pageid#: 9




       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). An attorney, whether retained or court-appointed, who

defends a person against a criminal charge does not act under color of state law in his or her

representation of that person. See Polk Cnty. v. Dodson, 454 U.S. 312, 317-24 (1981) (“A lawyer

representing a client is not, by virtue of being an officer of the court, a state actor ‘under color

of state law’ within the meaning of § 1983.”); Hall v. Quillen, 631 F.2d 1154, 1155-56 & nn. 2-

3 (4th Cir. 1980) (court-appointed attorney); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (private

attorney). Accordingly, Wilson cannot pursue this § 1983 action against defense attorney, and

the court will dismiss Wilson’s complaint pursuant to § 1915(e)(2)(B)(ii).

       ENTERED this 27th day of January, 2021.



                                                     __/s/ Thomas T. Cullen______________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE
